Fidelity National Title
                                                                          Insurance Company,
                                                                              Successor /s



                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 8, 2015

                                       No. 04-14-00913-CV

                                       David MEDRANO,
                                           Appellant

                                                 v.

FIDELITY NATIONAL TITLE INSURANCE COMPANY, Successor by Merger Lawyers
Title Insurance Corporation, Barclays Capital Real Estate Inc. d.b.a HOMEQ, as servicing Agent
                    for Duetsche Bnk. National Trust Company as Trustee,
                                           Appellees

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2008-CI-00027
                       The Honorable Richard E. Price, Judge Presiding


                                          ORDER
       Appellant David Medrano requested a partial reporter’s record, which has been filed.
Appellees subsequently submitted a request that the court reporter prepare additional parts of the
record at appellant’s expense. Appellant has not paid for the additional parts of the record, and
the court reporters have asked this court to determine who is responsible for payment.

        Whether appellant must bear the cost of the additions to the record depends upon whether
appellant has filed a statement of the points or issues to be presented on appeal. The record
before us does not contain statement of points. We order appellant to file by April 14, 2015 a
statement of the points or issues to be presented on appeal if he intends to proceed with a partial
reporter’s record pursuant to Rule 34.6(c) of the Texas Rules of Appellate Procedure.

        If Medrano files a statement of points or issues, then he will be limited to those issues and
the record designated by the parties will be presumed to constitute the entire record. See TEX. R.
APP. P. 34.6(c)(1), (4); Bennett v. Cochran, 96 S.W.3d 227, 228 (Tex. 2002). In that event,
Medrano must pay for the parts of the record requested by appellees unless they are not
necessary to the resolution of the appeal. See TEX. R. APP. P. 34.6(c)(3). If Medrano contends
any of the additions requested by appellees are not necessary, he must notify this court at the
time he files his statement of points or issues, and we will abate for a trial court determination of
the question.
         If Medrano does not file a statement of points or issues by the date ordered, this court will
presume the omitted parts of the record support the trial court’s judgment. See Bennett, 96
S.W.3d at 229. In that event, if appellees desire additional parts of the record be prepared and
filed, they may direct the court reporter to prepare a supplemental record, see TEX. R. APP. P.
34.6(d), but appellees will bear the cost of paying the reporter. This court may later tax costs
differently.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court